Citation Nr: 1205468	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite of the feet.

2.  Entitlement to service connection for calluses of the feet.

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1978 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a decision in March 2010, the Board denied the initial claim for increase for hypertension, and remanded the claims of service connection for frostbite of the feet and for calluses of the feet, and the initial claim for increase for a bilateral hearing loss disability for further development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As a result of the further development, the claim of service connection for calluses of the feet is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Frostbite of the feet was not affirmatively shown to have been present during service, and frostbite of the feet is not currently shown. 





2.  Throughout the appeal period, the bilateral hearing loss disability has been manifested by level I hearing in each ear.


CONCLUSIONS OF LAW

1.  Frostbite of the feet was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303 (2011).

2.  The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.







Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for frostbite of the feet, the RO provided pre-adjudicatory VCAA notice by letter, dated in April 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records he identified.  The VCAA notice included the provisions for determining the effective date of a claim and the degree of disability assignable.  






As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  And no further VCAA notice is required.  

On the initial rating for bilateral hearing loss, the RO provided pre-adjudicatory VCAA notice by letter, dated in April 2006, on the underlying claim of service connection.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings, following the initial grant of service connection.  Dingess at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.

On the claim of service connection for frostbite of the feet, the Veteran was afforded a VA examination in June 2006 and a VA examination in August 2010.  A VA medical opinion was obtained in the VA examination in August 2010 with an addendum in June 2011.  





To the extent the VA examinations described the Veteran's current condition in sufficient detail so that the Board's review of the claims is a fully informed one, the Board concludes that the reports of the VA examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an examination is considered adequate when it is based on consideration of the medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

To the extent, the VA opinion in the VA examination in August 2010 with the addendum in June 2011 is based on the Veteran's history and the significant facts of the case and the VA examiner provided a reasonable medical explanation for the conclusion reached in the opinion, the Board concludes that the VA opinion is adequate.  See Nieves Rodriquez v. Peake, 22 Vet. App. 295, 301-04 (2008) (the probative value of a medical opinion is based on whether the medical expert applied medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion). 

On the claim for increase, the Veteran was afforded VA examinations in June 2006, in May 2008, and in August 2010.  As the reports described the Veteran's hearing loss in sufficient detail so that the Board's review of the claim is a fully informed one, the Board concludes that the reports of the VA examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an examination is considered adequate when it is based on consideration of the medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Facts

The service personnel records show that the Veteran was stationed at Minot Air Force Base in North Dakota from about January 1979 to April 1980.  He was also stationed in South Korea from about February 1986 to July 1986.

The service treatment records, including the report of entrance examination, contain no complaint, finding, history, symptom, treatment, or diagnosis of a cold injury or of frostbite.  On separation examination in May 1986, the Veteran denied foot trouble, and the feet were evaluated as normal. 

After service, in March 2006, the Veteran filed his original claim of service connection for frostbite of the feet, which he asserted began in October 1978.   The Veteran explained that in the Air Force his duties included working in cold weather for long hours.  

On VA examination in June 2006, the Veteran stated that when he was stationed in North Dakota he participated in cold weather training exercises for three successive winters, following which he developed numbness and tingling, pain, and continual feelings of coldness in his feet.  The Veteran complained of foot pain and soreness, which were aggravated by activity.  The pertinent finding was decreased temperature in the feet.  X-rays of the feet were negative.  The impression was cold injury to the feet with cold sensitivity.  

In June 2008, the Veteran's spouse stated that the Veteran had to deal with problems with his feet and that they have been married for eight years. 




In December 2009, the Veteran testified that he was exposed to cold weather, sometimes as low as 40 to 60 below zero, while stationed at Minot, North Dakota.  He also testified that he was exposed to cold weather in Kunsan, Korea.  The Veteran described current numbness and tingling in his feet.   

On VA examination in August 2010, the Veteran complained of tingling in his feet, which he stated began about a year after service.  History included exposure to sub-freezing weather for three to four hours during winter training exercises in Minot, North Dakota.  On physical examination, the VA examiner found no evidence of cold injury.  The diagnosis was cold exposure without evidence of cold injury.  

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1131 (peacetime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.







Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).



Competency is a question of fact, which is to be addressed by the Board.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When the evidence is admissible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, symptom, treatment, or diagnosis of frostbite, frostbite of the feet was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology) 

38 C.F.R. § 3.303(d) (First Diagnosed After Service)

The Veteran testified that in service he experienced cold exposure during winter training exercises in Minot, North Dakota, and in Korea. 







Although symptoms of frostbite were not documented in service, the Veteran is competent to describe cold exposure, as coldness is a matter the Veteran as a lay person can sense and describe and cold exposure is within the realm of the Veteran's personal knowledge.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71  (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

And the Veteran's cold exposure during service is consistent with the circumstances and conditions of the Veteran's service as a missile security guard at Minot, North Dakota over a period of two winters (1978/1979 and 1979/1980), where the average monthly low temperature in December, January, and February was below freezing.  See www.weather.com (2012). 

The Veteran's testimony, which is supported by the fact that cold exposure is consistent with the circumstances and conditions of the Veteran's service, is competent evidence that the Veteran experienced cold exposure during service, but competency only goes to the question of whether the evidence is admissible as distinguished from weight and credibility, which is a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  See Rucker at 74.  Competent and credible evidence is still required to establish a current disability and nexus of the current disability to service.






As cold exposure may be associated with frostbite, and as symptoms, not treatment, are the essence of continuity, the Veteran's statements and testimony about cold exposure meet the threshold of a notation of symptoms of cold exposure in service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).  Service connection may also be established under 38 C.F.R. § 3.303(d) by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service.

As for chronicity, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of cold exposure or frostbite during service, the service treatment records lack the documentation of the combination of manifestations sufficient to identify frostbite and sufficient observation to establish chronicity during service.

To the extent the Veteran asserts that he has had symptoms of numbness and tingling in his feet since service and to the extent the Veteran's spouse has stated that the Veteran had to deal with problems with his feet, apparently over eight years of their marriage as it does not necessarily follow that there is a relationship between the claim frostbite and the continuity of symptomatology that the Veteran avers, and as frostbite is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).


Also, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).

As the identification of frostbite cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived through the senses, without specialized education, training, or experience, frostbite is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify frostbite.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and frostbite is not a simple medication condition, the Veteran is not competent to state that frostbite was present during service and currently. 

To this extent the Veteran's statements and testimony are excluded, that is, not admissible and the statements and testimony are not to be considered as favorable evidence in support of the claim.

Also, to the extent the Veteran expressed an association between cold exposure and frostbite, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of frostbite based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between cold exposure and frostbite. 



As the Board does not find the Veteran competent to establish a diagnosis of frostbite or to express an opinion on the association between cold exposure and frostbite, the Board need not reach the question of whether or not the Veteran's statements and testimony are credible.

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a health-care professional identified cold sensitivity before June 2006, almost 20 years after service. 

As for the Veteran relating symptoms that later support a diagnosis by a medical professional, a VA health-care professional assessed cold sensitivity in June 2006.  Although the medical assessment could be read as an implicit causal relationship between cold sensitivity and cold exposure in service, the so-called "nexus" requirement, the assessment was too equivocal and lacked specificity to support a decision on the merits and the Board remanded the claim in March 2010 to obtain a nexus opinion on whether there was a causal relationship between any current disability and the cold exposure in service.

As the lay evidence is not competent evidence on the questions of a diagnosis and of a nexus opinion, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 
38 C.F.R. § 3.159. 

The competent medical evidence of record on the questions of a diagnosis and of a nexus or association, between a current disability and cold exposure in service, consists of the findings and the opinion of the VA examiner, a certified physician's assistant, who conducted the requested VA examination in August 2010, who is qualified through education, training, or experience to offer a medical opinion.  





[Physician Assistants are health care professionals licensed to practice medicine with physician supervision.  Physician Assistants are credentialed to practice and conduct physical examinations and diagnose and treat illnesses.  See www.aapa.org (2011).]

On the requested VA examination in August 2010, the Veteran complained of tingling in his feet, which he stated began about a year after service.  History included exposure to sub-freezing weather for three to four hours during winter training exercises in Minot, North Dakota.  On physical examination, the VA examiner found no physical evidence of cold injury.  The diagnosis was cold exposure without evidence of cold injury.  

As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board finds the evidence highly probative on the questions of a diagnosis or current disability and on the nexus requirement, which opposes, rather than supports, the claim. 

As the competent medical evidence of record opposes rather than supports the claim, as there is no competent medical evidence favorable to claim, as the competent medical evidence outweighs the Veteran's subjective complaints of numbness and tingling of the feet and the Veteran's assertion of continuity of symptomatology, and in absence of competent medical evidence that the Veteran has frostbite of the feet, the preponderance of the evidence is against the claim of service connection for frostbite of feet based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 






Claim for Increase 

Bilateral Hearing Loss

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.




The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Facts and Analysis

In a rating decision in June 2006, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective March 9, 2006.  The Veteran appealed the initial assigned rating.

On VA audiological examination in June 2006, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 40, 35, and 25, respectively, in the RIGHT ear; and 20, 35, 45, and 40, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 30, and the puretone threshold average in the left ear was 35.  The speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  





Applying the results in TABLE VI, the findings yield a numeric designation of I for both ears, as the average 30 puretone decibel loss in the right ear and 35 puretone decibel loss in the left ear is in the range between 0 and 41 average puretone decibel loss, and left and right ear speech discrimination scores are at least 92 percent.  

Entering the resulting numeric designation of I for each ear to TABLE VII yields a noncompensable or zero percent rating under Diagnostic Code 6100.

On VA audiological examination in May 2008, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 40, 35, and 30, respectively, in the RIGHT ear; and 20, 35, 45, and 45, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 31, and the puretone threshold average in the left ear was 36.  The speech discrimination scores were 96 percent in the right ear and 96 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of I for both ears, as the average 31 puretone decibel loss in the right ear and 36 puretone decibel loss in the left ear is in the range between 0 and 41 average puretone decibel loss, and left and right ear speech discrimination scores are at least 92 percent.  

Entering the resulting numeric designation of I for each ear to TABLE VII yields a noncompensable or zero percent rating under Diagnostic Code 6100.  

On VA audiological examination in August 2010, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 40, 35, and 35, respectively, in the RIGHT ear; and 25, 45, 40, and 50, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 33, and the puretone threshold average in the left ear was 40.  The speech discrimination scores were 96 percent in each ear.  






Applying the results in TABLE VI, the findings yield a numeric designation of I for both ears, as the average 33 puretone decibel loss in the right ear and 40 puretone decibel loss in the left ear is in the range between 0 and 41 average puretone decibel loss, and left and right ear speech discrimination scores are both 96 percent.  

Entering the resulting numeric designation of I for each ear to TABLE VII yields a noncompensable or zero percent disability rating under Diagnostic Code 6100.

On the three audiology examinations, since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

The Board has considered whether a staged rating is appropriate, however, on the basis of the VA examinations, the Veteran's hearing loss did not meet the criteria for a compensable rating at any time during the appeal period, so a staged rating is not warranted.  

For these reasons, the preponderance of the evidence is against a compensable rating for a bilateral hearing loss disability, and the benefit-of-the doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.





The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU consideration

A total disability rating for compensation based on individual unemployability is part of a claim for increase if raised by the record or by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim).  







The Veteran does not allege and the evidence does not show that the Veteran is unable to work due to a service-connected disability.  Accordingly, the Board finds that a claim for total disability rating for compensation based on individual unemployability has not been raised. 


ORDER

Service connection for frostbite of the feet is denied.

An initial compensable rating for a bilateral hearing loss disability is denied.


REMAND 

On the claim of service connection for calluses of the feet, the service treatment records, including the report of entrance examination, contain no complaint, finding, history, symptom, treatment, or diagnosis of calluses of the feet.  On separation examination in May 1986, the Veteran denied foot trouble, and the feet were evaluated as normal. 

After service, in March 2006, the Veteran filed his original claim of service connection for calluses of the feet, which he asserted began in September 1978 because of improperly fitted boots.  

On VA examination in June 2006, there was a calluses on the right and left great toes.  On VA examination in August 2010, the VA examiner found no evidence of a callus in a weight bearing area. 

As the evidence of record is insufficient to decide the claim on the applicable theories of service connection, further development under the duty to assist is needed. 


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has calluses on the feet, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current callus or calluses are related to the formation of calluses in service as described by the Veteran? 

The VA examiner is asked to consider the following facts as determined by the Board: 

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of calluses of the feet.  On separation examination in May 1986, the Veteran denied foot trouble, and the feet were evaluated as normal.  

After service, in March 2006, the Veteran filed his original claim of service connection for calluses of the feet, which he asserted began in September 1978, because of improperly fitted boots.  On VA examination in June 2006, there was a calluses on the right and left great toes.  




In December 2009, the Veteran testified that he trimmed the calluses on his feet in service and that he had not sought treatment for the calluses in service.  The Veteran is competent to describe self-treatment of calluses in service.  On VA examination in August 2010, the VA examiner found no evidence of a callus in a weight bearing area.  

In formulating the opinion, the VA examiner is asked to comment on:

Whether any current callus represents progression of the formation of calluses in service as described by the Veteran or represents the development of a new and separate condition. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are other etiologies for any current callus, if so, please identify the likely etiology, and that the requested opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be provided to the examiner for review.






2. After the development has been completed, adjudicate the claim of service connection for calluses of the feet.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


